Citation Nr: 1729389	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  09-46 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for nonischemic cardiomyopathy, status post automated implanted cardiac defibrillator (AICD) implantation, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for anemia, to include as secondary to service-connected type II diabetes mellitus. 

3.  Entitlement to service connection for a vision disability, including glaucoma, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for a nerve disorder of the bilateral upper extremities (claimed as carpal tunnel syndrome), to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION


The Veteran had active service from May 1967 to January 1970.

This appeal to the Board of Veterans' Appeals (BVA) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied service connection for nonischemic cardiomyopathy, vision problems, anemia, and also reopened the claim for bilateral carpal tunnel syndrome but denied it on the merits.  

The Veteran testified at an RO hearing before a Decision Review Officer (DRO) in July 2010.  A transcript of that hearing is of record.  Further, although the Veteran the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO (Travel Board Hearing), he later withdrew this request.  See September 2014 Letter; August 2015 Letter.  He has not since requested another hearing.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).

The case was previously before the Board in December 2015, at which time the Board recharacterized the Veteran's claim for bilateral carpal tunnel syndrome as one for a bilateral upper extremity nerve disability in light of evidence of record reflecting possible additional neurological conditions.  See December 2015 Board Decision; see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Board reopened the recharacterized claim for service connection claim for a nerve disorder of the bilateral upper extremities and remanded the reopened claim, along with the claims for service connection for nonischemic cardiomyopathy, a vision disability, and anemia, to the RO for additional development.  That development having been completed, the case has since returned to the Board.

Additionally, in the December 2015 decision, the Board noted that the Veteran filed a July 2015 VA Form 9, substantive appeal, in perfecting his appeal regarding the issues of (1) Entitlement to an effective date earlier than March 30, 2011, for the grant of service connection for peripheral neuropathy of the left lower extremity; (2) Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; (3) Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus; (4) Entitlement to service connection for ischemic heart disease, including as a result of herbicide (Agent Orange) exposure; (5) Entitlement to service connection for a skin disability, claimed as eczema; (6) Entitlement to service connection for chronic obstructive pulmonary disease, including as a result of herbicide (Agent Orange) exposure.  However, the Board noted that those issues had not been certified to the Board for appellate disposition.  

Although certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.35, 19.36, 20.1304(a) (2016).  Because the required notifications had not been sent in regard to the VA Form 9 filed in July 2015, the Board declined to take any further action on those issues at the time of the December 2015 decision, to ensure that the Veteran was afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  

Despite this, it appears that certification is still pending.  Nevertheless, for the reasons discussed above, the Board will not accept jurisdiction over these issues at this time; however, they will be the subject of a subsequent Board decision, if otherwise in order.

The December 2015 Board decision also determined that the issue of entitlement to an increased rating for the service-connected diabetes mellitus had been raised by the record, but had not been adjudicated by the AOJ.  The Board thus referred that claim to the agency of original jurisdiction (AOJ) for appropriate action.  However, as with the perfected-but-uncertified claims discussed above, it does not appear that the AOJ has yet taken any action regarding this referred claim.  Accordingly, this claim is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issues of entitlement to service connection for a nerve disorder of the bilateral upper extremities (claimed as carpal tunnel syndrome), to include as secondary to service-connected type II diabetes mellitus, and entitlement to service connection for a vision disability, including glaucoma, to include as secondary to service-connected type II diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's current nonischemic cardiomyopathy, status post automated implanted cardiac defibrillator (AICD) implantation, was not caused or aggravated by service-connected diabetes mellitus, did not manifest during active service or within one year of service separation, was not caused by exposure to an herbicide agent such as Agent Orange, and is not otherwise related to any incident of service.

2.  Anemia was manifest to a compensable degree within a year of the Veteran's separation from active duty in January 1970.


CONCLUSIONS OF LAW

1.  The criteria for service connection for nonischemic cardiomyopathy, status post automated implanted cardiac defibrillator (AICD) implantation are not satisfied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria are met for service connection for anemia.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a nonischemic cardiomyopathy and anemia.  In particular, the Veteran maintains that his current nonischemic cardiomyopathy and anemia are either caused or aggravated by his service-connected diabetes mellitus.  See, e.g., May 2007 Statement in Support of Claim (VA Form 21-4138) (claiming entitlement to service connection for diabetes mellitus and asserting entitlement to additional disabilities, including a heart disorder and anemia, "secondary to [his] diabetes"); July 2010 DRO Hearing Testimony (asserting that his diabetes caused or aggravated his nonischemic cardiomyopathy and his anemia).  See also January 2008 Rating Decision (granting service connection for diabetes mellitus and assigning a 20 percent evaluation, effective from May 31, 2007).  

In this regard, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

Additionally, as pertinent to the present claim, direct service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection on a direct basis generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303(a).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for certain "chronic" conditions, including primary anemia and all forms of valvular heart disease, when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015).


Furthermore, service connection for certain "chronic" diseases, including anemia and valvular heart diseases, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Moreover, where, as here, a Veteran served on active duty in the Republic of Vietnam during the Vietnam era and is thus presumed to have been exposed to an herbicide agent (such as Agent Orange), see 38 C.F.R. § 3.307(a)(6)(iii), then certain specified diseases, including ischemic heart disease, shall be presumptively service connected if such disease became manifest to a degree of 10 percent or more at any time after service.  See 38 C.F.R. §§ 3.307(a), 3.309(e).  The lists of diseases that are presumed to be related, or due to, herbicide exposure are updated by the Secretary based on information provided by the National Academy of Sciences (NAS).  The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308 (April 11, 2014); see also National Academy of Sciences, Veterans and Agent Orange: Update 2014 (2016) (available at https://www.nap.edu/download/21845).  

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  With respect to the claims decided herein, neither the Veteran nor his representative has raised any other issues, nor have any additional issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

A.  Nonischemic Cardiomyopathy

As noted, the Veteran asserts that his current nonischemic cardiomyopathy, status post AICD implantation, was either caused or aggravated by his service-connected diabetes mellitus.  See, e.g., May 2007 Statement in Support of Claim (VA Form 21-4138).  See also 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.  

Historically, on VA general medical examination in October 2007, the Veteran was diagnosed with "nonischemic cardiomyopathy, onset in 2001, with a low ejection fraction."  See October 2007 VA Examination Report (reflecting the result of a May 2007 echocardiogram that showed "systolic dysfunction, estimated ejection fraction 35% to 40%[, n]o regional wall motion abnormalities[, and g]rade 1 diastolic dysfunction," with "no inducible [ventricular tachycardia]" in the associated electrophysiology (EP) study; and noting that the Veteran had a "dual chamber [implantable cardioverter defibrillator (ICD)] for syncope times two and low ejection fraction").  The examining VA physician opined that the nonischemic cardiomyopathy was "[n]ot caused or aggravated by diabetes mellitus" because the Veteran was "not a diabetic" when he was diagnosed with nonischemic cardiomyopathy in 2001.  See October 2007 VA Peripheral Nerves Examination Report (discussing the Veteran's claimed nonischemic cardiomyopathy).  That VA physician again reviewed the file in September 2010 and provided the supplemental opinion that "it is less than likely as not [the Veteran's] nonischemic cardiomyopathy was perman[ently] worsened by diabetes mellitus" based on the Veteran's "mild improvement in ejection fraction" between May 2007 and July 2009.  See September 2010 VA Heart Examination Report.

As noted, in December 2015, the Board remanded the issue for an additional medical evaluation and etiological discussion.  See December 2015 Board Remand (determining the October 2007 and September 2010 VA medical opinions to be unsupported by adequate rationale).  Accordingly, the Veteran was afforded a new VA cardiac examination in March 2016.  The March 2016 VA examining physician also diagnosed nonischemic cardiomyopathy, status post ACID implantation.  See March 2016 VA Heart Conditions Disability Benefits Questionnaire (DBQ).  The examiner discussed the Veteran's cardiac history, noting that "[i]n 2007 he had two episodes of syncope associated with Holter monitor findings of non sustained ventricular tachycardia.  [Electrophysiology] studies were inconclusive.  Adenosine stress test was consistent with a non-ischemic cardiomyopathy.  It was decided to place a Dual Chamber AICD for primary prevention of a sudden cardiac death."  The VA physician further noted that the Veteran "has a history of alcohol abuse" and that, at the time, his treating cardiologists believed that "the etiology of his cardiomyopathy was . . . alcohol."  See June 2016 VA Medical Opinion DBQ.  

Accordingly, based on an examination of the Veteran, the Veteran's medical history, a review of the medical evidence of record, and an "extensive" review of pertinent medical literature, the March 2016 examining VA physician opined that "there is no evidence to suggest that the non-ischemic CM was caused by or aggravated by any service connected disabilities."  See id.  Rather, pertinent medical literature provided "a clear association of alcohol and Non-ischemic CM."  Id.  The VA physician acknowledged the Veteran's report that he was diagnosed with "borderline diabetes" years prior to his 2007 formal diagnosis, however, the VA examiner could find no evidence, medical or otherwise, associating the Veteran's nonischemic cardiomyopathy with his service-connected diabetes.  

The Board finds the March 2016 VA examination report and June 2016 opinion to be highly probative, as they represent the informed conclusion of a medical professional supported by thorough explanations and based on a review of the Veteran's medical history, the clinical findings made on examination, the symptomatology reflected in the medical and lay evidence of record, and relevant medical literature and treatise evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that the probative value of a medical opinion comes from its reasoning); Prejean v. West, 13 Vet. App. 444, 448 (2000) (holding that the Board may determine the probative value of medical opinions based on their detail and persuasiveness, and the physicians' access to a Veteran's medical records).  Accordingly, March 2016 VA examination report and June 2016 opinion carry significant probative weight in the Board's determination.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board has considered the Veteran's statements and testimony asserting that his nonischemic cardiomyopathy was caused or aggravated by his service-connected diabetes mellitus.  In this regard, the Board notes that lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability.  See Davidson, 581 F.3d at 1316 (holding that it was error to reject "categorically" lay statements on the issue of medical nexus, and similarly to make a categorical finding that a medical opinion was required); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without assessing its competence). Moreover, the Veteran is competent to report being told that he was borderline diabetic in the years prior to his formal diagnosis.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).

However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on the medical issue in this case, namely whether his currently diagnosed nonischemic cardiomyopathy was caused or aggravated by his service-connected diabetes mellitus, since that is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). 

Here, the only evidence suggesting a medical nexus between the Veteran's diagnosed nonischemic cardiomyopathy and his service-connected diabetes mellitus is the Veteran's lay assertion of causation.  And, as noted, this etiological question is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469- 71.  Moreover, although the Veteran contends that his current nonischemic cardiomyopathy is related to his service-connected condition, he has submitted no competent medical evidence or opinion to corroborate this contention.  See 38 C.F.R. § 3.159 (a)(1) (defining competent medical evidence as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  In fact, when asked by his representative at the July 2010 DRO hearing whether "anyone told [him] that the diabetes played a role in the onset of the [heart condition], [or] that it somehow made [the heart condition] worse, [or] anything like that," the Veteran answered in the negative.  See July 2010 DRO Hearing Transcript.  Accordingly, although lay persons are competent to provide opinions on some medical issues, because the specific issue in this case, the etiology of nonischemic cardiomyopathy, falls outside the realm of common knowledge of a lay person, the Veteran's unsupported assertions concerning the etiology of his current nonischemic cardiomyopathy lack probative value, and are outweighed by the VA examination report and opinion to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also Jandreau, 492 F. 3d at 1376-77; Layno, 6 Vet. App. at 469-71; Kahana, 24 Vet. App. at 435. 

Thus, service connection on a secondary basis for the Veteran's currently diagnosed nonischemic cardiomyopathy is unwarranted.  Nevertheless, the Board notes that the Veteran has alluded to the possibility that his nonischemic cardiomyopathy is the result of his exposure to herbicides during his active service in Vietnam during the Vietnam Era.  See July 2010 DRO Hearing Testimony (asserting entitlement to service connection for his heart condition based on his exposure to herbicides).  

As noted above, certain chronic diseases, including valvular heart diseases, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, here, there is no evidence indicating that the Veteran's nonischemic cardiomyopathy was manifest to a degree of 10 percent or more during the first year following separation from service in 1970.  Further, the Veteran's STRs do not show, nor does the Veteran contend, that he was treated for, or diagnosed with, nonischemic cardiomyopathy or any other heart condition during or immediately following his active service.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  Rather, the medical evidence reflects that that he was diagnosed with nonischemic cardiomyopathy (with congestive heart failure) in 2001, so approximately 30 years following his separation.  See, e.g., October 2007 VA Examination Report (noting the onset of his heart condition in 2001).  Thus, presumptive service connection the basis of chronicity is not warranted. 

Moreover, although the Veteran served in the Republic of Vietnam while on active duty and is thus presumed to have been exposed to an herbicide agent, presumptive service connection is not available under 38 C.F.R. § 3.309(e) for nonischemic cardiomyopathy, only ischemic heart disease.  In this regard, ischemic heart disease requires functional constriction or actual obstruction of the coronary arteries.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 961 (32d ed. 2012) (defining "ischemia").  Additionally, for VA purposes, ischemic heart disease associated with herbicide exposure includes myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, coronary bypass surgery, and Printzmetal's angina.  38 C.F.R. § 3.309(e).  Here, the Veteran does not contend, nor does the evidence show, that he has been diagnosed with any conditions that qualify as ischemic heart disease.  In fact, the August 2011 VA cardiac examination, which was provided for the express purpose of determining whether the Veteran had any type of ischemia, determined the he did not have a currently diagnosed ischemic heart disease.  See August 2011 VA Ischemic Heart Disease DBQ (noting that "there is no documented evidence of ischemic heart disease"); see also March 2012 Rating Decision (in pertinent part, denying entitlement to service connection for ischemic heart disease).  

Thus, in light of the foregoing, the Board finds that presumptive service connection, either based on chronicity or on the basis of herbicide exposure, is not warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Despite this, service connection for the Veteran's nonischemic cardiomyopathy may still be established on the basis of direct causation.  See McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (observing that the "availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange").  In this regard, as noted above, the March 2016 VA examining physician opined that the Veteran's non-ischemic cardiomyopathy was likely related to his long-standing history of alcohol abuse.  See March 2016 VA Heart Conditions DBQ; June 2016 VA Medical Opinion DBQ.  The examiner noted that "an extensive literature search" provided a "clear association" between alcohol abuse and nonischemic cardiomyopathy.  Id.  Conversely, the examiner found "no mention of a non-ischemic cardiomyopathy associated with Agent Orange."  Id.  Accordingly, the March 2016 VA examination report and opinion found against any relationship between the Veteran's active service, including his presumed exposure to Agent Orange, and his current nonischemic cardiomyopathy.  See id.  See also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20,308, 20312-20313 (April 11, 2014) (noting that NAS found "inadequate or insufficient evidence to determine whether an association exists between herbicide exposure and . . .  circulatory disorders (other than hypertension, ischemic heart disease, and stroke)"); National Academy of Sciences, Veterans and Agent Orange: Update 2014, 781 (2016) (available at https://www.nap.edu/download/21845) (finding "no new associations between the relevant exposures and adverse
cardiovascular . . . outcomes" since the prior 2012 Update).  

The Board finds this determination to be especially probative for the same reasons that the March 2016 VA examining VA physician's etiological determination concerning secondary service connection was found to be of significant probative value, namely because the March 2016 VA examination report and June 2016 opinion contain the informed and well-supported conclusions of an appropriate medical professional.  See Nieves-Rodriguez, 22 Vet. App. at 304; Prejean, 13 Vet. App. at 448; Caluza, 7 Vet. App. at 506.  Additionally, the Veteran is no more competent to adduce an opinion on the medical question of a potential relationship between herbicide exposure and nonischemic cardiomyopathy than he is to opine as to the relationship, discussed above, between his nonischemic cardiomyopathy and his service-connected diabetes mellitus.  See Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469- 71.  Thus, in the absence of any supporting evidence, medical or otherwise, suggesting a relationship between his nonischemic cardiomyopathy and his active service, the Veteran's bare assertion of a relationship to active service is outweighed by the opinion of the March 2016 VA examiner.  See King, 700 F.3d at 1345; Madden, 125 F.3d at 1481; see also Jandreau, 492 F. 3d at 1376-77; Layno, 6 Vet. App. at 469-71; Kahana, 24 Vet. App. at 435.

In sum, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for nonischemic cardiomyopathy, including as secondary to service-connected diabetes mellitus, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Anemia

As concerning the Veteran's claim for service connection for anemia, the Board notes that, as discussed in detail above, certain chronic diseases, including primary anemia, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  See Walker, 708 F.3d at 1338.  

Here, the Veteran's service treatment records are silent for complaints of or treatment for anemia.  Despite this, the Veteran asserts that he was initially diagnosed with anemia in 1970, so within a year of his January 1970 discharge from active service.  See March 2016 VA Hematologic and Lymphatic Conditions DBQ (noting the Veteran's assertion that "he has been anemic since 1970" and that "he would be put on iron" to manage his condition).  In this regard, the Board notes that the Veteran is competent to report both what he has been told by medical professionals and also what occurred immediately following his active service.  See Washington, 19 Vet. App. at 368 (finding that a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent); Jandreau, 492 F.3d 1372 (noting that a layperson is competent to report what he was told by a medical professional).  See also Layno, 6 Vet. App. at 469 (lay testimony is competent to establish the presence of observable symptomatology and" may provide sufficient support for a claim . . ."); Barr, 21 Vet. App. at 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); Davidson, 581 F.3d 1313.  

Moreover, the Board finds no reason to doubt the credibility of the Veteran in reporting both the diagnosis of his condition within months of his discharge, its treatment, and the fact that it persisted in the years following its onset and continues to the present, especially given that his lay assertions concerning this are confirmed by the March 2016 VA evaluation report, which diagnosed active primary anemia with onset in 1970.  See March 2016 VA Hematologic and Lymphatic Conditions DBQ (reflecting that the Veteran's chronic anemia requires treatment with continuous medication, including "Folic acid, Multivitamin and Vitamin B complex").  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

There is no probative medical evidence of record to the contrary.  In this regard, as discussed in the December 2015 Board remand, the October 2007 VA general medical examination failed to provide any discussion or rationale to support its conclusion.  See December 2015 Board Decision; see also Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 125; 38 C.F.R. § 4.2.  Furthermore, the October 2007 opinion addressed service connection on a secondary basis, but did not put forth any etiological determination as to any other avenue of service connection, including on a direct or presumptive basis.  See id.  Accordingly, the October 2007 evaluation report does not constitute probative evidence weighing against the Veteran's claim.

Additionally, the June 2016 medical opinion competed by the March 2017 VA hematology examiner does not conflict with the Veteran's competent assertions of onset and continuity of symptoms.  Rather, the June 2016 medical opinion specifically found it to be less likely than not that the Veteran's active primary anemia either "had its clinical onset during active service," was related to the Veteran's presumed exposure to Agent Orange, or was caused or aggravated by his service connected diabetes mellitus.  See March 2016 VA Hematologic and Lymphatic Conditions DBQ; June 2016 VA Medical Opinion DBQ.  However, the June 2016 medical opinion did not address the determinative question of whether the Veteran's anemia was manifest to a compensable degree within one year of his January 1970 separation from active duty.  See VA Medical Opinion DBQ.  Instead, as noted above, the March 2016 VA hematology examiner explicitly endorsed the Veteran's reported onset of his current primary anemia, finding the "[d]ate of diagnosis" to be "1970."  See March 2016 VA Hematologic and Lymphatic Conditions DBQ (Section one, "Diagnosis").

Accordingly, neither the October 2007 examination report nor the June 2016 VA opinion are adequate, and therefore cannot form the basis for a denial of entitlement to service connection for anemia.  

Rather, because there is medical evidence diagnosing active primary anemia during the pendency of the appeal, given the Veteran's credible assertions as to the onset of his anemia within a year of his discharge from active service, in light of the medical evidence of record reflecting a date of diagnosis for his current anemia in 1970, considering the lay and medical evidence reflecting a continuity of intermittent treatment for anemia since that time, and in the absence of any probative evidence to the contrary, the Board finds that the Veteran's current primary anemia had its onset within one year of his separation from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  See also Walker, 708 F.3d at 1338 (reflecting that service connection may be awarded for a "chronic" condition, including primary anemia, when a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition).  Moreover, considering the Veteran's reported pathology (anemia treated with iron supplements) and resolving reasonable doubt in his favor, the Board additionally finds that the Veteran's anemia was manifest to a compensable degree.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. See also 38 C.F.R. § 4.117, DC 7700 (1969) (providing for a minimum evaluation of 30 percent for "pernicious anemia"); 38 C.F.R. § 4.117, DC 7700 (2016) (reflecting that a compensable rating for anemia requires "findings such as weakness, easy fatigability or headaches").

Therefore, because the Veteran's anemia manifested to a compensable degree within one year of service separation, service connection for anemia as a chronic disease is established under the presumptive provisions of sections 3.303(b) and 3.307(a)(3) of the regulations, which do not require affirmative evidence of a nexus to service.  See 38 C.F.R. §§ 3.303 (b), 3.307(a), 3.309(a); Walker, 708 F.3d at 1338.


ORDER

Entitlement to service connection for nonischemic cardiomyopathy, status post automated implanted cardiac defibrillator (AICD) implantation, is denied.

Entitlement to service connection for anemia is granted.


REMAND

Unfortunately, the Veteran's remaining claims of entitlement to service connection for a nerve disorder of the bilateral upper extremities and a vision disability must be remanded yet again for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In particular, the Board finds that remand is warranted so that the Veteran can be scheduled for new VA examinations to assess the nature and likely etiology of his claimed bilateral upper extremity nerve disability and vision problems, pursuant to his attorney's June 2016 request.  See June 2016 Correspondence from the Veteran's Attorney.


In this regard, as indicated, the Board, in its December 2015 decision, determined that the VA examination reports of record addressing the Veteran's claims for service connection for a nerve disorder of the bilateral upper extremities and for a vision disability were inadequate to decide the claims.  See December 2015 Board Decision.  See also Barr, 21 Vet. App. at 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

In particular, as concerning the claimed bilateral upper extremity nerve disorder, Board noted that the October 2007 VA examiner acknowledged the Veteran's "subjective complaints of tingling and numbness of the hands," but found "no objective signs of neuropathy" and "no evidence of carpal tunnel syndrome clinically."  See October 2007 VA Peripheral Nerves Examination Report.  Nevertheless, the Board found the Veteran competent to report symptoms including numbness and tingling of his bilateral upper extremities, as such symptoms are certainly capable of lay observation.  See Layno, 6 Vet. App. at 469-470; Davidson, 581 F.3d 1313; Jandreau, 492 F. 3d at 1376-77; Barr, 21 Vet. App. 303, 309 (2007).  Moreover, the Board noted that the Veteran's medical treatment records reflect neurological diagnoses during the pendency of the claim including diabetic neuropathy, tremors of the bilateral upper extremities, and carpal tunnel syndrome.  See, e.g., April 2013 VA Intensive Outpatient Program Admission Note (observing the presence of upper extremity tremors); August 2014 VA Optometry Clinic Note (reflecting an active problem list including diabetic neuropathy); October 2012 VA Nursing Progress Note (reflecting that the Veteran wears for bilateral carpal tunnel syndrome of the hands).  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement of a " current disability " is satisfied if a disorder is diagnosed during the pendency of the appeal, even if it subsequently resolves prior to adjudication of the claim).  Despite this, the Board pointed out that no opinion was provided concerning the potential relationship between his asserted symptomatology and multiple diagnosed conditions and his service-connected diabetes mellitus.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an adequate examination requires consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

Regarding his claimed vision disorder, the Board determined that the October 2007 VA ophthalmological examiner failed to put forth any rationale to support his conclusion that the Veteran's cataracts were "not secondary to diabetes," failed to clarify the precise glaucoma diagnosis, and failed to adequately address potential relationship between the identified glaucoma and his service-connected diabetes.  See December 2015 Board Decision.  See also Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 125; 38 C.F.R. § 4.2.  

Accordingly, the Board instructed that the Veteran be scheduled for new VA examinations to address the nature and etiology of his claimed nerve disability of the bilateral upper extremities and vision disability.  See December 2015 Board Decision.  See also Barr, 21 Vet. App. at 312; Stefl, 21 Vet. App. 120; 38 C.F.R. § 4.2.  See, too, Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (stating that VA has discretion to schedule a Veteran for a medical examination where it deems an examination necessary to make a determination on the Veteran's claim).

Pursuant to these instructions, the Veteran was scheduled for a VA peripheral nerves examination in March 2016.  Although the Veteran appeared for the examination, he refused to cooperate with the examining VA physician and declined to undergo any diagnostic testing or evaluation.  See March 2016 VA Peripheral Nerves Conditions DBQ (noting that the Veteran "has not had a upper extremity EMG and he is currently refusing to have any additional studies done"; relating the Veteran's statement that "he does not want to talk about his arms nor will he have any diagnostic studies"; and noting that the Veteran reported he was "not sure how the upper extremities issues came about").  The VA examiner noted that a review of the medical evidence indicated that "[t]he Veteran has symptoms suggestive of a cervical spine radiculopathy with ulnar nerve involvement"; however, "[b]ecause of [the Veteran's] lack of cooperation in making a definitive diagnosis of the upper extremity issue and his desire not to continue to address questions regarding it," the provision of an etiological opinion was not possible.  See id.  

Regarding his vision claim, the record reflects that a VA ophthalmologic evaluation was scheduled in May 2016; however, the Veteran cancelled this examination.  See May 2016 Report of General Information (VA Form 27-0820) (noting that "the Vet[eran] canceled [the] eye exam yesterday (05/12/2016)").  Subsequent records reflect that the examination was to be rescheduled the following month.  See id. (noting that "the eye exam will be rescheduled sometime in June 2016").  However, it does not appear that any VA eye examination was ever rescheduled.  Instead, a report was generated reflecting that the Veteran "failed to report" for the May 2016 examination.  See June 2016 VA Exam Detail Report.

In June 2016, the Veteran's attorney submitted correspondence stating that the Veteran's refusal to participate in the recent VA examinations was "due solely to a misunderstanding."  See June 2016 Correspondence from the Veteran's Attorney.  However, "[f]ollowing discussion/clarification, the Veteran has now agreed to attend the needed examinations."  See id.  Accordingly, the Veteran's attorney requested that the VA examinations be rescheduled.

In light of the communication from the Veteran's attorney noting the Veteran's misunderstanding, given the amount of time that the Veteran's appeal has been in development status, considering the Veteran's statement at his March 2016 VA neurological examination that he was "not sure how the upper extremities issues came about," and considering that the VA ophthalmological evaluation was never rescheduled, the Board finds that the Veteran has shown the requisite good cause for his refusal to participate in the March 2016 VA peripheral nerves examination and for his failure to appear for the May 2016 VA ophthalmologic examination.  See 38 C.F.R. § 3.655 (2016) (requiring a showing of good cause for failure to appear before a VA examination is rescheduled); VAOPGCPREC 4-91 (Feb. 13, 1991) (reflecting that, absent a showing of good cause, a Veteran's refusal to participate or cooperate during a VA examination is akin to a failure to report for VA examination for purposes of VA regulations under 38 C.F.R. § 3.655).  


Accordingly, remand is warranted to reschedule the Veteran for VA examinations to determine the nature and etiology of his claimed bilateral upper extremity nerve disability and vision disorder.  See Barr, 21 Vet. App. at 312 (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Veteran is advised that VA's duty to assist in developing the facts and evidence pertinent to his claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (further holding that "[i]f a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  Rather, it is his responsibility to cooperate with VA, including with any efforts to provide an adequate medical examination.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Thus, any failure to appear for or cooperate during a VA examination "subjects [the Veteran] to the risk of an adverse adjudication based on an incomplete and underdeveloped record."  Kowalski v. Nicholson, 19 Vet. App. 171, 181 (2005).

Finally, as the claim is being remanded, the Veteran's updated VA treatment records should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any outstanding VA treatment records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed nerve disorder of the bilateral upper extremities.  

All indicated tests and studies deemed necessary by the examiner (i.e. electromyography (EMG) and/or nerve conductions studies) should be performed and all clinical findings reported in detail.  

The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to the following:

(A)  Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed nerve disorder affecting the Veteran's upper extremities either had its clinical onset during active service, or was manifest within a year of service separation, or is related to any incident of service, to include herbicide exposure.

*  In providing this opinion, the examiner should note that the Veteran's exposure to Agent Orange is presumed by virtue of his service in Vietnam.  Additionally, the examiner is advised that he or she may not rely solely on the fact that a diagnosed disability is not on the presumptive list of diseases associated with herbicide exposure.  Rather, the evaluating clinician must opine as to whether or not there is a direct relationship between any diagnosed nerve disorder of the bilateral upper extremities and the Veteran's in-service herbicide exposure and must provide specific reasons in support of the opinion, to include, as relevant, why any statistical or medical studies are found to be persuasive or unpersuasive, whether there are other risk factors that might be the cause of the Veteran's nerve disorder, and whether the condition has manifested itself in an unusual manner.

(B)  Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed nerve disorder affecting the Veteran's upper extremities was either (a) caused by, or (b) aggravated by (that is, made permanently worse by) any of the Veteran's service-connected disabilities (i.e., residuals of prostate cancer; chronic bronchial asthma; type II diabetes mellitus with erectile dysfunction; peripheral neuropathy of the left lower extremity; and post inflammatory pigmentation), including as a result of treatment and/or medication taken for any service-connected disability.

In providing these requested opinions, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed vision disability.  All indicated tests and studies should be performed and all clinical findings reported in detail.  The Veteran's claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must reflect that such a review was undertaken.

After eliciting a full history, conducting a complete review of the claims file, performing an examination of the Veteran, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to the following:

(A)  Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed vision disorder (i.e. retinopathy, glaucoma, cataract, chronic dry eye, etc.) had its clinical onset during active service or is related to any incident of service.  

(B)  Whether it is at least as likely as not (i.e., 50% or greater probability) that any diagnosed vision disorder (i.e. retinopathy, glaucoma, cataract, chronic dry eye, etc.) was either (a) caused by, or (b) aggravated by (that is, made permanently worse by) any of the Veteran's service-connected disabilities residuals of prostate cancer; chronic bronchial asthma; type II diabetes mellitus with erectile dysfunction; peripheral neuropathy of the left lower extremity; and post inflammatory pigmentation), including as a result of treatment and/or medication taken for any service-connected disability.

In providing these requested opinions, the examiner should note that that the Veteran is competent to report the onset and duration of his symptoms as well as his medical history.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

4.  Next, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


